Citation Nr: 1339402	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  He avers that he has PTSD due to exposure to sick and dying patients during a hospital stay in 1972 and due to sexual assault.

The Veteran has not received adequate notice concerning his psychiatric disorder service connection claim because his claim is based, at least in part, on in-service personal/sexual assaults, requiring VA to provide him specific notification of alternative forms of evidence that may serve to corroborate his account, including the opinion of a medical professional; suggesting other potential sources of evidence, including statements from family members, roommates, fellow service members, or clergy; and providing additional time to submit relevant evidence from alternative sources, after such notice is provided.  See 38 C.F.R. § 3.304(f)(5) (2013); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

In addition, the Board observes that a VA examination has not been conducted in this case.  Review of the service treatment records shows that the Veteran reported feelings of depression or excessive worry at separation from service.  The signing physician acknowledged the Veteran's depression or excessive worry and noted that the condition had onset in October 1980.  During the pendency of the claim, the Veteran has been diagnosed with depression, PTSD, and bipolar disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the low threshold under McLendon has been met since service treatment records show depression at separation from service and treatment records show a diagnosis of depression during the pendency of the claim.  Further, the Veteran has submitted lay testimony and statements regarding his PTSD stressors as well as a March 2009 opinion from a private provider indicating that PTSD is due to service.  Notably, the March 2009 opinion does not indicate whether service treatment records were reviewed, does not comment on the PTSD stressors, and is not supported by rationale.  Therefore, the Board finds that a VA examination must be scheduled to determine the nature and etiology of the Veteran's acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the information and evidence required to substantiate a psychiatric disorder, based, at least in part, on personal/sexual assault(s).  The notice must be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2013) and 38 C.F.R. § 3.304(f)(5) (2013), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than service records, may constitute credible evidence corroborating the stressors.

2. Ask the Veteran to provide specific details of the stressor events he claims occurred during his period of active duty service, to include approximate dates and details concerning his claimed sexual assault.

The Veteran must be asked whether any police reports were made regarding his alleged stressors.

All development letters must be associated with the claims folder.

3. Undertake any necessary development to independently verify the Veteran's described stressors, if adequate detail is provided by the Veteran for such verification.  Verification efforts must include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.

Contact any and all facilities which treated him for anything related to his claimed stressors and request all relevant reports and records in their possession.

Notify the Veteran of any unsuccessful efforts to obtain records and describe any further action to be taken.  If it is determined that there is insufficient information to pursue further efforts to verify the claimed stressor(s), such must be noted in a formal finding.

4. Obtain all outstanding VA treatment and/or hospitalization records related to the issue on appeal, dated since September 2009.  Any negative responses must be in writing and associated with the claims folder.

5. After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The claims file, including copies of pertinent records in Virtual VA and VBMS, if any, must be reviewed by the examiner and the examiner must indicate review of the claims file in the examination report.

The examiner is to address the following:

(A) Diagnose all current psychiatric pathology, if any is present, specifically ruling in or excluding diagnoses of bipolar disorder, depressive disorder, and posttraumatic stress disorder (PTSD);

(B) If a diagnosis of PTSD is warranted the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, specifically considering any credible account of personal/sexual assault(s).

(C) As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition (i) had its onset in-service or within one year of separation; and (ii) is related to the Veteran's period of military service.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service personnel records, a March 2009 private treatment record indicating a nexus between PTSD and service, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6. Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


